DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to claim 15 has been withdrawn.
In view of Applicant’s remarks and the amendment to the claims, the rejection of claims 3-4, 6, 18 and 19 under 35 U.S.C. 112b and the rejection of claim 4 and 6 under 35 U.S.C. 112d have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1-5, 7-20 are currently pending and rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20100221391) in view of Czarny (US 20140339105), Miller (US 5464969) and Harita (JP 2010126241) and in further view of Irie (US 20150237894) and Pawlick (20170121096).
Regarding claim 1, Deng teaches a pouch for cooking a food product (see paragraph 66 - “cook-in bag”; paragraph 1 “microwave”; paragraph 38 “the heat-seal bond ruptures during the cooking cycle…provides a self-venting packaging”) comprising: a film (paragraph 66 - composite film); a longitudinal seal so as to form a sealed tube (see paragraph 66 - “overlap seals” “fin seals”).
Regarding the limitation of, “a first transverse seal at a first end of the pouch; a second transverse seal at a second end of the pouch” and “the longitudinal seal extends from the first end of the pouch to the second end of the pouch and wherein the longitudinal seal seals the film to itself” it is noted that since Deng teaches a pouch comprising an overlap seal or a fin seal that this would have suggested to one having ordinary skill in the art, that the sealed pouch would therefore have had a first and second transverse seal.
If it could have been construed that Deng was not specific in this regard, then it is noted that Czarny also teaches a pouch for cooking food (see figure 47B) comprising an overlapping seal (1532) together with crimped end seals (see paragraph 148).  Czarny also teaches using fin seals, as shown in figure 48B.  Therefore, to modify Deng who is not specific as to the particular shape of the pouch, and to use an overlapping seal together with sealed top (first) and bottom (second) transverse seals would have been obvious to one having ordinary skill in the art, based on known configurations for pouches used for cooking foods.
Regarding the limitation of, “wherein the pouch has at least one layer with at least 5% polybutylene,” it is noted that the claim differs from the above combination in this regard.
However, Miller teaches an inner sealant layer for a cooking pouch (see figure 4, item 22) which can comprise polybutylene at 5-30% for the purpose of allowing the seal to peel apart to achieve the requisite venting (see column 4, lines 32-44).  Harita similarly teaches an inner sealant layer (figure 4, item 11b; paragraph 24 of the machine translation) similar to Deng, is microwavable, and which can comprise polybutylene (see paragraph 36 - “polybutene”) and where the sealant layer is also designed to vent during cooking (paragraph 28).
Deng is also directed to a seal that can open during cooking (see paragraph 38) and where the adhesion strength of the sealant layer can be varied (see paragraph 39) while also teaching that the heat seal layer can be a polymeric layer (paragraph 40).
Therefore, to modify Deng and to provide an inner sealant layer having at least 5% polybutylene would thus have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite seal strength for opening the heat seal during cooking for venting the package.
While Deng teaches microwavable pouches for cooking food, claim 1 differs from the above combination in specifically reciting, “and wherein the pouch has a surface area in square inches to food product volume in fluid ounces ratio from 3:1 to 23:1.”
However, Irie further teaches that cooking bag (see paragraph 29 “bag” “microwave heating”) and where the package has a volume that can be approximately 105% to 300% of the volume of the food within the bag (see paragraph 29).  The bag can also have dimensions of 8x8cm with a height of 2cm (see paragraph 29 -  where width and depth can be 8 cm and height can be 2cm).  Therefore, a pouch with the above dimensions would have resulted in an inner surface area of at most (8x8 + 8x8 + (8x2)x4 = 192 cm2 or 29.7in2 (assuming a square faces to the package).  The above dimensions would suggest a volume of at most 128cm3 (8x8x2) or 4.32fl.oz.  
Vacuum skin packaging as suggested by Deng using package dimensions as taught by Irie (i.e. having a surface area of 29.7in2 and a food volume that is about 100% of the package volume of 4.32fl.oz) would have resulted in a package surface area in square inches to food volume in fluid ounces ratio of 29.7/4.32 = 6.71:1.  
Therefore, modification of Deng using Irie’s packaging dimensions would have been an obvious matter of engineering and/or design based on known packaging dimensions for heatable food pouches.
Additionally however, if the volume of the package is approximately 105% of the volume of the food, then the food would have had a volume of 121.6cm3 or 4.11 fl.oz (128-(128*0.05) converted to fluid ounces), where it would have been obvious to one having ordinary skill in the art that the particular volume of food compared to the volume of Deng’s package would also have been a function of the particular type of food that was packaged.  Irie’s teachings would have resulted in a ratio of 7.22:1 (29.7/4.11).   
As another example, with a height of 2cm, a depth of 8cm and a width of 30cm, the above example results in a package surface area of (8x30+8x30+2x8+2x8+2x30+2x30 = 632cm2 = 97.9in2) and a package volume of (8x30x2 = 480cm3 = 16.2 fl.oz).  With the package volume at approximately 105% of the food volume, the food volume would have been 15.41 fl.oz (480-(480*0.05) converted to fluid ounces) and the package surface area to food volume ratio equals 97.9/15.41 = 6.35:1.   
Additionally, Pawlick teaches venting pouches (see figure 25; paragraph 195) for cooking food, and where it has been desirable to provide a greater packaging surface area compared to the volume of the package, because this can provide greater heat transfer (see paragraph 135).  This would further have suggested increasing the surface area of the package compared to the volume of the food for providing greater heat transfer.  This suggests that the surface area of the pouch to the food product volume would have been a result effective variable, routinely determined through experimentation for achieving the desired heat transfer and cooking of the contents.  
As such, it would have been obvious to have modified Deng in view of the above teachings to increase the surface area of the package compared to the product volume for providing additional heat transfer.
Regarding claims 2-5, in view of Miller and Harita as applied to claim 1 above, the combination teaches a sealant layer having 15% polybutylene, for instance, and where the sealant layer is an inside layer of the pouch.  For the purposes of examination, the polybutylene sealant layer of claims 2-5 has been construed as referring to “the at least one layer with at least 5% polybutylene as recited in claim 1.
Regarding claim 7, as discussed above with respect to claim 1, the combination teaches a pouch surface area to food product volume that can be within the claimed range, and where the ratio can be modified for the purpose of controlling the heating.
Regarding claim 8, in view of Deng (paragraph 66) and Czarny (figure 47b) the combination as applied to claim 1 teaches a longitudinal center lap seal.
Regarding claims 9-10, in view of Irie, the combination teaches a bag with a length and width within the range of 8-30cm (i.e. 80-300mm) (paragraph 29), which overlaps with the ranges as recited in claims 9 and 10.
Regarding claim 11, Deng teaches a multilayer film structure (see figure 1 and paragraph 58).
Regarding claim 12, the combination teaches the pouch filled with a food product.  That is, Deng, Czarny, Miller, Harita, Irie and Pawlick all teach heatable pouches with food therein.
Regarding claim 13, Deng suggests that the food can be meat (see paragraph 4, 5) which would encompass whole meat or diced (i.e. cut) meat.  Furthermore, Irie teaches a pouch for cooking foods which can comprise noodles (paragraph 22) which reads on pasta without sauce.  
Regarding claim 15, Deng teaches that the heat seal can provide venting, as discussed above with respect to claim 1.  
Claim 15 differs from Deng in specifically reciting that the first or second transverse seal creates a controlled vent during cooking.
However, Czarny teaches venting through seals, which can occur at any of the seals (i.e. the longitudinal seal or the first or second transverse seal)( see paragraph 148).  To thus modify Deng and to provide a seal that can open for controlled venting, which occurs at a transverse seal would have been obvious to one having ordinary skill in the art, based on the particular location at which venting was desired.

Claims 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1-5, 7-13 and 15 above, which relies on Deng (US 20100221391) as the primary reference, and in further view of Kendig (US 20050079252) and Gaylor (US 20100285180).
Claim 14 differs from the combination applied to claim 11 in specifically reciting that one layer of the multilayer film comprises at least 10% of a nylon homopolymer or nylon copolymer.
Deng teaches at paragraph 58 that there can be additional polymeric layers thereon.
In this regard, Kendig teaches cooking pouches (paragraph 28) that can have outer layers such as nylon (i.e. thus encompassing 100% nylon) for providing additional strength to the exterior of the pouch (see paragraph 12) while also being a ventable pouch (see paragraph 36).
To thus modify the combination and to include an additional outer most nylon layer would thus have been obvious to one having ordinary skill in the art, for the purpose of also providing added strength to the cooking pouch.  
Regarding claim 16, as the combination as applied to claim 1 teaches a pouch with a food therein, and having a longitudinal seal and first and second transverse end seals, it would have been obvious to one having ordinary skill in the art to have filled the pouch with food and subsequently sealed the second transverse seal to close the package.
If it could have been construed that this was not the case, then Kendig teaches the use of vertical form-fill-seal packaging (see paragraph 34) which would have required first sealing one end seal, with subsequently filling of food within the pouch and then sealing the second transverse end seal for securing the contents within the pouch. Gaylor further evidences pouches for cooking that can use vertical form fill sealing processes, which thus would have provided a longitudinal seal, and a first transverse seal, then filling the pouch with food and then providing a second transverse seal (see paragraph 39, 40, and figure 4).  To thus modify the combination and to use a conventional filling process where a film is formed into a tube, with a first transverse seal, filled and then provided with a second transverse seal opposite the first would have been obvious to one having ordinary skill in the art, as a conventional expedient for providing cooking pouches filled with food.
Further regarding claim 16 and claim 17, the combination as discussed above with respect to claim 1 teaches a surface area to volume ratio within the range of 3.5:1 to 8:1 in square inches to fluid ounces.
Regarding claim 18 and 19, the combination as applied to claims 2-5 has been incorporated herein to teach the sealant layer and polybutylene in the sealant layer being 15%.
Regarding claim 20, the combination as applied above to claim 16 teaches using vertical form-fill-sealing and therefore would obviously have used a vertical form-fill-seal machine. 

Claims 1-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 6641882) in view of Czarny (US 20140339105) and in further view of Irie (US 20150237894) and Pawlick (20170121096).
Regarding claim 1, Shibata teaches a pouch for cooking a food product (see the abstract “heated in a microwave oven”) comprising: a film (figure 2,8, column 2, lines 52-53); a longitudinal seal so as to form a sealed tube (see figure 8, item 7; column 6, lines 22-34).
Shibata further teaches “a first transverse seal at a first end of the pouch; a second transverse seal at a second end of the pouch” (see figure 8 and the seals at 6).  
Regarding the limitation of, “wherein the longitudinal seal extends from the first end of the pouch to the second end of the pouch and wherein the longitudinal seal seals the film to itself” Shibata teaches that the longitudinal seal 7 extends to each of the first and second end of the pouch.  In view of figure 8 showing two end seals and a longitudinal seal and therefore, it would have been obvious to one having ordinary skill in the art that the longitudinal seal would have sealed the film to itself - especially because the sides of the pouch do not have seals and therefore suggests a folded configuration with a central longitudinal seal.   
If it could have been construed that Shibata was not specific in this regard, then it is noted that Czarny also teaches a pouch for cooking food (see figure 47B) comprising an overlapping seal (1532) together with crimped end seals (see paragraph 148).  Czarny also teaches using fin seals, as shown in figure 48B.  Therefore, to modify Shibata and to have the longitudinal seal seal the film to itself would have been obvious to one having ordinary skill in the art, based on known configurations for pouches used for cooking foods.
Regarding the limitation of, “wherein the pouch has at least one layer with at least 5% polybutylene,” Shibata teaches that the sealant layer (figure 2, item 2; column 2, lines 44-45), which can comprise polybutylene (see column 2, line 48 “polybutene-1”)  Shibata further teaches that the inner sealant layer can comprise low density polyethylene and polybutylene, with a ratio of 70:30 (see column 1, lines 42-47; column 5, line 13).  This teaches that at least one layer (2) would have had a mixture of components where polybutylene would have been present at 30%, which thus reads on the claimed range.
 While Shibata teaches microwavable pouches for cooking food, claim 1 differs from the above combination in specifically reciting, “and wherein the pouch has a surface area in square inches to food product volume in fluid ounces ratio from 3:1 to 23:1.”
However, Irie further teaches that cooking bag (see paragraph 29 “bag” “microwave heating”) and where the package has a volume that can be 300% of the volume of the food within the bag (see paragraph 29).  The bag can also have dimensions of 8x8cm with a height of 2cm (see paragraph 29 -  where width and depth can be 8 cm and height can be 2cm).  Therefore, if the volume of the package is 300% of the volume of the food, the above dimensions to the pouch would suggest that the surface area of the pouch to the volume of the food would at least have been 3:1.  For instance, a pouch with the above dimensions would have resulted in an inner surface area of at most (8x8 + 8x8 + (8x2)x4) = 192 cm2 or 29.7in2 (assuming a square faces to the package).  The above dimensions would suggest a volume of at most 128cm3 (8x8x2) or 4.32fl.oz.  If the volume of the package is 300% of the food, then the food would have had a volume of 1.44 fl.oz (4.32/3).  This would have resulted in a ratio of 20.625:1 (29.7/1.44).   
Irie also teaches on paragraph 29 that the package size can be approximately 105-300% relative to 100% by volume of the food.  Therefore, if the volume above of 128cm3 is approximately 105% of the food volume, then the food volume would have been 121.6cm3 or 4.11fl.oz (128-(128*0.05) converted to fluid ounces).  The surface area in square inches to food product volume in fluid ounces ratio would have been 29.7/4.11 = 7.22:1.  
As another example, with a height of 2cm, a depth of 8cm and a width of 30cm, the above example results in a package surface area of (8x30+8x30+2x8+2x8+2x30+2x30 = 632cm2 = 97.9in2) and a package volume of (8x30x2 = 480cm3 = 16.2 fl.oz).  With the package volume at approximately 105% of the food volume, the food volume would have been 15.41 fl.oz (480-(480*0.05) converted to fluid ounces) and the package surface area to food volume ratio equals 97.9/15.41 = 6.35:1.   
Additionally, Pawlick teaches venting pouches (see figure 25; paragraph 195) for cooking food, and where it has been desirable to provide a greater packaging surface area compared to the volume of the package, because this can provide greater heat transfer (see paragraph 135).  This would further have suggested increasing the surface area of the package compared to the volume of the food for providing greater heat transfer.  This suggests that the surface area of the pouch to the food product volume would have been a result effective variable, routinely determined through experimentation for achieving the desired heat transfer and cooking of the contents.  
As such, it would have been obvious to have modified Shibata in view of the above teachings to increase the surface area of the package compared to the product volume for providing additional heat transfer.
Regarding claims 2-5, Shibata as applied to claim 1 above teaches a sealant layer having 30% polybutylene, for instance, and where the sealant layer is an inside layer of the pouch (see figure 2, item 2).   For the purposes of examination, the polybutylene sealant layer of claims 2-5 has been construed as referring to “the at least one layer with at least 5% polybutylene as recited in claim 1.
Regarding claim 7, as discussed above with respect to claim 1, the combination teaches a pouch surface area to food product volume that can be within the claimed range and where the ratio can be modified for the purpose of controlling the heating.
Regarding claim 8, in view of Shibata the combination suggests a center, longitudinal seal (see figure 8).  While Shibata is not clear as to whether this is a lap seal or a fin seal, Czarny (figure 47b) teaches a tubular pouch that can have longitudinal center lap seal, as discussed above with respect to claim 1.  To thus modify Shibata and to use a center longitudinal seal that is a lap seal would have been obvious to one having ordinary skill in the art, based on a substitution of known types of seals used for similar types of cooking pouches.
Regarding claims 9-10, in view of Irie, the combination teaches a bag with a length and width within the range of 8-30cm (as discussed above with respect to claim 1), which overlaps with the ranges as recited in claims 9 and 10.
Regarding claim 11, Shibata teaches a multilayer film structure (see figure 2, item 2 and 3).
Regarding claim 12, the combination teaches the pouch filled with a food product.  That is, Shibata, Czarny, Irie and Pawlick all teach heatable pouches with food therein.
Regarding claim 13, Shibata teaches that the pouch contains food.  Shibata further teaches that the heating results in vapors being formed (see the abstract; column 1, lines 15-16).  As such it would have been obvious to one having ordinary skill in the art that the vapors generated during such cooking would have required the food to comprise water.  Furthermore, Irie teaches a pouch for cooking foods which can comprise noodles (paragraph 22) which reads on pasta without sauce.  
Regarding claim 14, Shibata teaches that one layer (i.e. outer layer 3) can composed of biaxially oriented nylon (see column 2, line 53) which would thus have suggested a nylon homopolymer or nylon copolymer. 
Regarding claim 15, Shibata teaches that the second transverse seal can have a controlled vent due to a replacing the venting aperture with a seal having a smaller heat sealing width (see figure 8, item 10; column 6, lines 35-40).
Additionally, Czarny teaches venting through seals, which can occur at any of the seals (i.e. the longitudinal seal or the first or second transverse seal)( see paragraph 148).  To thus modify Shibata, if necessary, and to provide a seal that can open for controlled venting, which occurs at a transverse seal would have been obvious to one having ordinary skill in the art, based on the particular location at which venting was desired.


Claims 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1-5, 7-15 above, which relies on Shibata (US 6641882) as the primary reference, and in further view of Kendig (US 20050079252) and Gaylor (US 20100285180).
Regarding claim 14, the combination as applied to claim 11 has been incorporated herein.  
If it could have been construed that Shibata’s teachings of the outer layer being composed of biaxially oriented nylon was not clear on “at least 10% of a nylon homopolymer or nylon copolymer, then it is noted that Kendig teaches cooking pouches (paragraph 28) that can have outer layers such as nylon (i.e. thus encompassing 100% nylon homopolymer or copolymer) for providing additional strength to the exterior of the pouch (see paragraph 12) while also being a ventable pouch (see paragraph 36).
To thus modify the combination and to include an outer nylon layer would thus have been obvious to one having ordinary skill in the art, for the purpose of also providing added strength to the cooking pouch.  
Regarding claim 16, as the combination applied to claim 1 teaches a pouch with a food therein, and having a longitudinal seal and first and second transverse end seals, it would have been obvious to one having ordinary skill in the art to have filled the pouch with food and subsequently sealed the second transverse seal to close the package.
If it could have been construed that this was not the case, then Kendig teaches the use of vertical form-fill-seal packaging (see paragraph 34) which would have required first sealing one end seal, with subsequently filling of food within the pouch and then sealing the second transverse end seal for securing the contents within the pouch.  
Gaylor further evidences pouches for cooking that can use vertical form fill sealing processes, which thus would have provided a longitudinal seal, and a first transverse seal, then filling the pouch with food and then providing a second transverse seal (see paragraph 39, 40, and figure 4).  
To thus modify the combination and to use a conventional filling process where a film is formed into a tube, with a first transverse seal, filled and then provided with a second transverse seal opposite the first would have been obvious to one having ordinary skill in the art, as a conventional expedient for providing cooking pouches filled with food.
Further regarding claim 16 and claim 17, the combination as applied to claim 1 teaches a surface area in square inches to food product volume in fluid ounces ratio within the range of 3.5:1 to 8:1.
Regarding claim 18 and 19, the combination as applied to claims 2-5 has been incorporated herein to teach the sealant layer and polybutylene in the sealant layer being 30%.
Regarding claim 20, the combination as applied above to claim 16 teaches using vertical form-fill-sealing and therefore would obviously have used a vertical form-fill-seal machine. 

Response to Arguments
On page 6 of the response, Applicant urges that the combination does not teach the claimed package surface area in square inches to food product volume in fluid ounces ratio as currently presented.
This argument is not seen to be sufficient in view of the rejection as presented in this Office Action.

On page 7 of the response, Applicant urges that Deng’s teachings of the cook-in packaging being shrink-wrapped around the food (paragraph 4) would have resulted in the bag would not have had any headspace and therefore, the product would have encompassed the entirety of the volume of the package and therefore it would not have been obvious to have incorporated the teachings of Irie of a package having a volume that is 300% of the food product volume as discussed in the Office Action because Deng teaches that the package volume conforms to the food.
It is noted however, that at paragraph 67 Deng teaches that one of the films of the package need not shrink (“…typically exhibits little or no shrinkage…”).  Thus, it would have been obvious to one having ordinary skill in the art that the specific shape and configuration of the food could still have resulted in the package volume being greater than the food product volume, to some degree.  In this regard, it is noted that Irie teaches at paragraph 29 that the package volume can be “approximately 105%” of the food volume, thus allowing for the volume of the package to that of the food to be similar but still different.  As presented in the rejection above, at “approximately 105% of the food volume,” the combination teaches a package surface area in square inches to food volume in fluid ounces ratio that falls within the claimed range.  Even further, Deng teaches that the package is microwavable, with no venting other than the seal that would rupture. Deng also teaches that pressure is generated within the pouch during heating (see paragraph 38 -“increase in the pressure within the packaging above a pre-determined threshold…”) thus suggesting that there would have been some increase in volume during the heating.

Further on page 7 of the response, Applicant urges that Irie teaches providing ventilation holes that would render Deng’s vacuum and shrinking packaging inoperable.
It is noted that the rejection is not modifying Deng using Irie’s teachings of using ventilation holes, but rather, relies on Irie to teach known packaging dimensions compared to food product volumes.

On page 8 of the response, Applicant’s urgings with respect to Irie’s excess package volume also applies to Pawlick such as to render Deng unsatisfactory for the intended purpose.
These urgings are not seen to be sufficient to overcome the rejection because the surface area of the package can still be modified while retaining a specific internal food volume.
On page 8 of the response, Applicant reiterates the above remarks with respect to the remaining rejections relying on Deng as the primary reference.
Regarding the rejection relying on Shibata as the primary reference, Applicant urges that the combination does not teach the claimed surface area in square inches to food product volume in fluid ounces ratio.
This argument is not seen to be sufficient to overcome the rejection, as presented in this Office Action.

 Further on page 9 of the response, Applicant urges that Irie teaches providing ventilation holes that would render Deng’s vacuum and shrinking packaging inoperable.
It is noted that the rejection is not modifying Shibata using Irie’s teachings of using ventilation holes, but rather, relies on Irie to teach known packaging dimensions compared to food product volumes.

The remainder of Applicant’s remarks reiterate those remarks presented above, and are not seen to be sufficient to overcome the rejections as presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792